EXHIBIT 10.5



CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED





AMENDMENT N°26





TO THE





A320 NEO FAMILY PURCHASE AGREEMENT





BETWEEN





AIRBUS S.A.S.



as Seller





and





AIR LEASE CORPORATION



as Buyer





Amendment Nº26 to the ALC A320 NEO Family PA



Ref. CLC-CT1911998

Page 1/7





--------------------------------------------------------------------------------

AMENDMENT N°26 TO THE

A320 NEO FAMILY PURCHASE AGREEMENT



This amendment N°26 (the “Amendment N°26”) dated 07 April 2020 is made



BETWEEN:



AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 2 Rond-Point Emile Dewoitine, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the "Seller"),



and



AIR LEASE CORPORATION, a corporation organised and existing under the laws of
the State of Delaware, U.S.A., having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the
“Buyer”).



The Buyer and the Seller together are referred to collectively as the “Parties”
and individually as a “Party”.



WHEREAS:



A.

On 10 May 2012, the Buyer and the Seller have signed a purchase agreement with
reference CLC-CT1103377 for the manufacture and sale by the Seller and purchase
by the Buyer of thirty-six (36) firm A320 NEO Family aircraft hereinafter
together with its Exhibits and Letter Agreements referred to as the “Purchase
Agreement”.



B.

On 28 December 2012, the Buyer and the Seller entered into Amendment N°1 to the
Purchase Agreement for the manufacture and sale by the Seller and purchase by
the Buyer of fourteen (14) incremental A320 NEO Family aircraft.



C.

On 14 July 2014, the Seller and the Buyer entered into Amendment N°2 to the
Purchase Agreement in order to, among other things, [*].



D.

On 14 July 2014, the Buyer and the Seller entered into Amendment N°3 to the
Purchase Agreement for the manufacture and sale by the Seller and purchase by
the Buyer of sixty (60) incremental A320 NEO Family aircraft.



E.

On 10 October 2014, the Buyer and the Seller entered into Amendment N°4 to the
Purchase Agreement for [*].



F.

On 03 March 2015, the Buyer and the Seller entered into Amendment N°5 to the
Purchase Agreement for the cancellation of sixty (60) Amendment 3 NEO Aircraft
and for the manufacture and sale by the Seller and purchase by the Buyer of
ninety (90) incremental A321 NEO Family aircraft.



G.

On 18 March 2015, the Buyer and the Seller entered into Amendment N°6 to the
Purchase Agreement in order to [*].



H.

On 09 November 2015, the Buyer and the Seller entered into Amendment N°7 to the
Purchase Agreement in order to [*].



I.

On 08 January 2016, the Buyer and the Seller entered into Amendment N°8 to the
Purchase Agreement in order to [*].



Amendment Nº26 to the ALC A320 NEO Family PA



Ref. CLC-CT1911998

Page 2/7





--------------------------------------------------------------------------------

J.

On 04 April 2016, the Buyer and the Seller entered into Amendment N°9 to the
Purchase Agreement in order to [*].



K.

On 12 April 2016, the Buyer and the Seller entered into Amendment N°10 to the
Purchase Agreement in order to [*].



L.

On 02 June 2016, the Buyer and the Seller entered into Amendment N°11 to the
Purchase Agreement in order to [*].



M.

On 17 August 2016, the Buyer and the Seller entered into Amendment n°12 to the
Purchase Agreement in order to, among other things, (i) introduce the new
A321-200NX standard specification, [*].



N.

On 20 December 2016, the Buyer and the Seller entered into Amendment N°13 to the
Purchase Agreement in order to [*].



O.On 03 March 2017, the Buyer and the Seller entered into Amendment N°14 to the
Purchase Agreement in order to, among other things, [*].



P.

On 10 April 2017, the Buyer and the Seller entered into Amendment N°15 to the
Purchase Agreement in order to, among other things, [*].



Q.

On 19 June 2017, the Buyer and the Seller entered into Amendment N°16 to the
Purchase Agreement in order to [*].



R.

On 19 June 2017, the Buyer and the Seller entered into Amendment N°17 to the
Purchase Agreement in order to provide for the manufacture and sale of twelve
(12) incremental A320 NEO Family aircraft.



S.

On 12 July 2017, the Buyer and the Seller entered into Amendment N°18 to the
Purchase Agreement in order to amend certain terms of Amendment N°16.



T.

On 31 July 2017, the Buyer and the Seller entered into Amendment N°19 to the
Purchase Agreement in order to [*].



U.

On 29 September 2017, the Buyer and the Seller entered into Amendment N°20 to
the Purchase Agreement in order to [*].



V.

On 27 December 2017, the Buyer and the Seller entered into Amendment N°21 to the
Purchase Agreement in order to provide for the manufacture and sale of six (6)
incremental A320 NEO Family aircraft.



W.

On 16 February 2018, the Buyer and the Seller entered into Amendment N°22 to the
Purchase Agreement in order to, among other things, [*].



X.

On 31 December 2018, the Buyer and the Seller entered into Amendment N°23 to the
Purchase Agreement in order to, among other things, [*].



Y.

On 18 October 2019, the Buyer and the Seller entered into Amendment N°24 to the
Purchase Agreement in order to [*].



Z.

On 20 December 2019, the Buyer and the Seller entered into Amendment N°25 to the
Purchase Agreement for (i) the manufacture and sale by the Seller and purchase
by the Buyer of twenty-five (25) incremental A321 NEO Aircraft, (ii) the
manufacture and sale by the Seller and purchase by the Buyer of twenty-seven
(27) A321XLR Aircraft, and (iii) [*].



Amendment Nº26 to the ALC A320 NEO Family PA



Ref. CLC-CT1911998

Page 3/7





--------------------------------------------------------------------------------

The Purchase Agreement as amended and supplemented pursuant to the foregoing
shall be referred to as the “Agreement”.



AA.

The Parties have now decided to enter into this Amendment N°26 in order to,
among other things, [*], subject to the terms and conditions set out below.



The terms “herein”, “hereof” and “hereunder” and words of similar import refer
to this Amendment N°26. Capitalized terms used herein and not otherwise defined
herein will have the meanings assigned thereto in the Agreement.



NOW IT IS HEREBY AGREED AS FOLLOWS:





Amendment Nº26 to the ALC A320 NEO Family PA



Ref. CLC-CT1911998

Page 4/7





--------------------------------------------------------------------------------

1

[*]



2

DELIVERY SCHEDULE



In consideration of the changes contemplated in Clauses 1.1, 1.2, 1.3.1 and
1.3.2 above, the Parties hereby agree that the table in Clause 9.1 of the
Agreement, as amended from time to time, will be deleted in its entirety and
replaced by the table set forth in Appendix 1 hereto.



3

[*]



4

[*]



5

[*]



6

[*]



7

INCONSISTENCY AND CONFIDENTIALITY



7.1

In the event of any inconsistency between the terms and conditions of the
Agreement and those of this Amendment N°26, the latter shall prevail to the
extent of such inconsistency, whereas the part of the Agreement not concerned by
such inconsistency shall remain in full force and effect.



7.2

This Amendment N°26 reflects the understandings, commitments, agreements,
representations and negotiations related to the matters set forth herein
whatsoever, oral and written, and may not be varied except by an instrument in
writing of even date herewith or subsequent hereto executed by the duly
authorised representatives of each Party.



7.3

This Amendment N°26 shall be treated by the Parties as confidential and shall
not be released in whole or in part to any third party without the prior consent
of the other Party except as may be required by law, or to professional advisors
for the implementation hereof.



8

COUNTERPARTS



This Amendment N°26 may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.



9

LAW AND JURISDICTION



This Amendment N°26 will be governed by and construed and the performance
thereof will be determined in accordance with the laws of the State of New York,
without giving effect to its conflicts of laws provisions that would result in
the application of the law of any other jurisdiction.



The other provisions of Clause 22.6 of the Agreement shall apply to this
Amendment N°26 as if the same were set out in full herein, mutatis mutandis.





Amendment Nº26 to the ALC A320 NEO Family PA



Ref. CLC-CT1911998

Page 5/7





--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Amendment N°26 was entered into the day and year first
above written.





For and on behalf of

For and on behalf of









AIR LEASE CORPORATION

AIRBUS S.A.S.









By: /s/ Grant Levy

By: /s/ Benoît de Saint-Exupéry





Its: Executive Vice President

Its: Senior Vice President, Contracts





Amendment Nº26 to the ALC A320 NEO Family PA



Ref. CLC-CT1911998

Page 6/7





--------------------------------------------------------------------------------

APPENDIX 1

DELIVERY SCHEDULE

[*]

Amendment Nº26 to the ALC A320 NEO Family PA



Ref. CLC-CT1911998

Page 7/7





--------------------------------------------------------------------------------